Exhibit 10.1

 

[banner.jpg]

 

June 4, 2018

 

 

Mr. Matthew Long

25580 North Shore Drive

Elkhart, In 46514

 

Dear Matthew,

 

On behalf Spartan Motors, Inc., we would be pleased if you would join our
Spartan Motors team.

 

This letter is to confirm an offer of employment with Spartan Motors, Inc. in
the position of Interim Chief Financial Officer, reporting to Daryl Adams,
President and CEO.

 

The following outlines the components of our offer of employment:

 

1. Standard Components of Offer -

 

Base Salary - Your bi-weekly base salary will be $12,307.69 which annualized
equals $320,000.

 

Vacation Benefits - You will receive (4) four weeks of vacation benefits
prorated based on hire date to accrue at 3.08 hours per week. The vacation
period is the calendar year. If your employment ends less than one year of your
date of hire (with or without cause), you will not be paid for the unused
vacation.

 

Welfare Benefits - You will be eligible for our medical benefits 61 calendar
days from your date of hire. Spartan Motors offers one PPO plan and two
different High Deductible Plan HSA’s. There are also Dental and Vision plans
available separate from the health plan offerings. If you need COBRA coverage
for the 60 calendar days from your date of hire, the Company will reimburse you
for such cost.

 

Retirement Benefits - You will be eligible to participate in the Spartan Motors
Retirement Plan, a 401(k) Plan. You will be automatically enrolled at 3% in the
Plan the first day of the calendar month following sixty (60) days of
employment. Spartan Motors matches 50% of the associate’s contribution up to the
first 6%. If you have an existing balance in a 401(k) plan and wish to roll it
over, information can be obtained from our Human Resources Department.

 

2. Leadership Team Compensation Plan –

 

As a member of Spartan’s Leadership Team, you are eligible participate in the
Spartan Motors, Inc. Leadership Team Compensation Plan. This Plan is available
in the sole discretion of the Company and participation in one year does not
guarantee participation in subsequent years. Under this Plan, certain additional
elements of compensation will be paid according to the terms of the Plan and at
the sole discretion of the Company as follows:

 

 

--------------------------------------------------------------------------------

 

 

[banner.jpg]

 

Annual Incentive Compensation - This incentive bonus is based upon the
corporation’s overall financial performance and performance to operational
objectives. The target level for this bonus in your position (Tier 1) is 60% of
your annual base salary. The actual payout depends on the company’s financial
performance. If paid out the amount will be prorated and paid in March 2019.

 

Annual Long Term Incentive Compensation - Grants of restricted Company stock
grants will be made targeted at an equivalent amount of 60% of your annual base
salary. These discretionary performance-based awards are to be granted by the
Spartan Motors Board of Directors on an annual basis. Restricted stock grants
are awarded solely within the discretion of the Spartan Motors board, and are
not guaranteed. Restricted stock grants are subject to the terms of the
applicable Company stock plan. This stock will be fully vested over a three (3)
year period. Your first eligibility for this stock grant will be in March 2019
and if granted would vest beginning in 2020.

 

 

3. Sign-On Bonus

 

 

You are eligible for a sign-on bonus of 11,000 shares of SPAR stock which will
be granted at the usual and customary grant date of March 30, 2019. These shares
will be subject to three (3) pro-rata vesting; these three tranches will vest
33% per year for the following three (3) years (March 2020, March 2021 and March
2022). Current value of this grant is approximately $160,000.

 

4. Confidentiality & Limited Non-Competition Agreement –

 

A Confidentiality & Limited Non-Competition Agreement will be a condition of
your employment with Spartan Motors, Inc. and will entered between you and the
Company effective with the commencement of your employment with the Company.

 

5. Severance -

 

Absent employee misconduct, in the event your employment with Spartan Motors is
involuntarily terminated, you will be eligible to receive a twelve (12) month
severance comprising twelve months of base salary continuation at your
then-current base salary rate. Any other components of severance are within the
sole discretion of the Company. The terms and conditions regarding severance are
set forth in a plan to become effective with the commencement of your employment
with the Company

 

 

 

NOTE: Notwithstanding this written offer and all preliminary communications,
this offer is conditional and contingent on your meeting with Spartan Board of
Director’s members and their respective approval of this offer; including all
terms and conditions.

 

2

--------------------------------------------------------------------------------

 

 

[banner.jpg]

 

Interpretation of Offer Letter - This offer letter is just that – an offer
letter. Same when you sign in the space provided below indicating acknowledgment
and agreement. This offer letter, whether signed by you or not, is not an
employment contract. Any contractual commitments will be set forth separate and
apart from this offer letter.

 

By signing this offer letter, you represent and warrant to the Company that you
are under no contractual commitments inconsistent with your obligations to the
Company. While you are a full-time employee at the Company, you will abide by
your duty of loyalty to the Company and will devote your full time, energy and
attention to the interests of the Company (subject to your devotion of time to
manage your personal assets and investments). You may participate in charitable,
professional and community activities and to service on boards of directors of
other companies, provided such devotion of time does not materially interfere
with your service to the Company.

 

 

Your employment with the Company will be “at will,” meaning that either you or
the Company will be entitled to terminate your employment at any time and for
any reason, with or without cause and with or without notice, without liability
to you other than as expressly provided in this offer letter and any ancillary
agreements. Any contrary representations, which may have been made to you, are
superseded by this offer. This is the full and complete agreement between you
and the Company on this matter. Although your job duties, title, compensation
and benefits, as well as the Company personnel policies and procedures, may
change from time to time, the “at will” nature of your employment may only be
changed in an express written agreement signed by you and a duly authorized
representative of Spartan Motors, Inc.

 

As we discussed, these commitments are subject to you beginning your employment
with Spartan Motors on June 11, 2018.

 

Spartan Motors has a Confidentiality Agreement, background check forms that will
require your signature and this offer is contingent pending the results of this
background check.

 

Spartan Motors Inc. is a drug free workplace and tobacco-free campus. In support
of these initiatives, you will be subject to random drug testing during the
first year of your employment.

 

If the above terms and conditions of our offer of employment are acceptable,
please place your signature, date below, and return a scanned copy to my
attention. Also, please mail the originally signed letter to my attention.

 

If you have any questions concerning this letter, please do not hesitate to
contact me through my contact information previously supplied.

 

Lastly, in anticipation of your acceptance of this offer, we wish you every
success as you join the Spartan Motors team. Acceptance is requested in
accordance with mutually agreed upon dates.

 

3

--------------------------------------------------------------------------------

 

 

[banner.jpg]

 

Sincerely,

SPARTAN MOTORS, INC.

 

 

 

  /s/ Thomas C. Schultz_______________

By: Thomas C. Schultz

Its: Chief Administrative Officer

 

 

 

 

 

Acknowledged and agreed to the __8th_____day of _June__, __2018____.

 

__/s/ Matthew W. Long_______________

Signature

 

4